Case: 20-11087     Document: 00515970791          Page: 1    Date Filed: 08/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                   August 9, 2021
                                   No. 20-11087
                                                                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cyze Ajjan Rodgers,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CR-565


                      ON PETITION FOR REHEARING

   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Cyze Ajjan Rodgers was sentenced to 116 months of imprisonment
   and three years of supervised release for possession of a firearm by a
   convicted felon.    See 18 U.S.C. §§ 922(g)(1) and 924(a)(2).           Rodgers


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11087      Document: 00515970791          Page: 2    Date Filed: 08/09/2021




                                    No. 20-11087


   appealed, arguing that the district erred in considering his two prior Texas
   assault offenses as “crimes of violence.” On June 4, 2021, the court held that
   Rodgers’ “crime of violence” argument was foreclosed. United States v.
   Rodgers, 849 F. App’x 139 (5th Cir. 2021) (mem.). Then, on June 10, 2021,
   the Supreme Court decided Borden v. United States, 141 S. Ct. 1817 (2021).
   In Borden, the Court held that the Armed Career Criminal Act’s “violent
   felony” elements clause—which requires a finding of the “use of physical
   force against the person of another”—does not include “offenses
   criminalizing reckless conduct.” Id. at 1825.
          Following Borden, Rodgers petitioned for panel rehearing, claiming
   that Borden’s holding necessarily applies to him.         We agree that it is
   appropriate to grant Rodgers’ petition for rehearing and withdraw our prior
   opinion, United States v. Rodgers, 849 F. App’x 139 (5th Cir. 2021) (mem.),
   because our prior opinion was based solely on grounds that Borden now calls
   into question. In issuing this substitute opinion, however, we need not reach
   Borden because: (1) Rodgers cannot establish the third prong of plain error
   review even if Borden applies; and (2) any guideline error is harmless. 1
          “We take the district court at its clear and plain word.” United States
   v. Castro-Alfonso, 841 F.3d 292, 298 (5th Cir. 2016). The district court
   explicitly stated, twice, that it would have imposed the same sentence even if
   it erred in its guideline calculations—a sentence near or equivalent to the



          1
           See Fed. R. App. P. 40 (a)(4)(A) (“If a petition for panel rehearing is
   granted, the court may . . . make a final disposition of the case without
   reargument.”).




                                          2
Case: 20-11087      Document: 00515970791           Page: 3   Date Filed: 08/09/2021




                                     No. 20-11087


   statutory maximum.       See ROA.144 (“[E]ven if I got the guidelines
   calculations wrong, I would have imposed the same sentence, had I not made
   that mistake, and I would have done so for the same reasons that I articulated
   just previously.”); ROA.230 (“[E]ven if the correct guideline range was not
   considered, the Court would have imposed the same sentence had it not
   made the error, and it would have done so for the same reasons given during
   the sentencing hearing regardless of the applicable guideline range.”); see also
   ROA.141–42 (considering the § 3553(a) factors and noting that the court was
   particularly concerned with the defendant’s criminal history and the need to
   protect the public from the defendant); ROA.136 (“I was dead set on [the
   statutory maximum] when we came in today.”).
          Notwithstanding the district court’s clarity, Rodgers contends that
   the district court intended to impose a within-guideline sentence. As we read
   the record, that is not the case. At sentencing, the government asked the
   district court to impose the statutory maximum sentence.            The initial
   guideline range was 110 to 137 months, but the statutory maximum capped
   the range at 120 months. After defense counsel argued for a deviation, the
   court stated that it was “dead set on 120”—the statutory maximum—“when
   we came in today.” ROA.136. The court then referenced the “stat max” as
   its starting point and deviated from that maximum by four months after
   defense counsel argued that Rodgers was entitled to leniency for foregoing
   trial. While the court noted that the sentence imposed was within the
   guideline range, it further noted that it would have given the same sentence




                                          3
Case: 20-11087      Document: 00515970791            Page: 4    Date Filed: 08/09/2021




                                      No. 20-11087


   regardless of the range because of Rodgers’ violent history. Thus, Rodgers’
   argument is unavailing.
          Given that the district court was “dead set” on issuing a maximum,
   or near-maximum, sentence, Rodgers cannot establish that any error affected
   his substantial rights. See United States v. White, 495 F. App’x 549, 551 (5th
   Cir. 2012) (per curiam) (holding that the defendant could not establish that
   an assumed error affected his substantial rights when he could not point to
   anything in the record “to show that the district court would have imposed a
   lower sentence” but for the error). Likewise, any guideline error was
   harmless. See United States v. Groce, 784 F.3d 291, 296 (5th Cir. 2015)
   (“Whether the district court applied the maximum allowable sentence is
   likewise relevant to the harmless-error inquiry.” (collecting cases)),
   superseded by regulation as stated in United States v. Segura-Resendez, 812 F.
   App’x 283 (5th Cir. 2020) (mem); see also United States v. Jones, 435 F.3d
   541, 543 (5th Cir. 2006) (holding that any guideline calculation error was
   rendered harmless when the district court “would have imposed the
   maximum statutory sentence”), cert. denied, 547 U.S. 1029 (2006).
   Consequently, we re-affirm Rodgers’ sentence. 2
          IT IS ORDERED that the petition for panel rehearing is
   GRANTED.




          2 The court is aware that if Rodgers succeeded on his Borden claim, then his
   guideline range could be significantly reduced. Nonetheless, the district court
   emphasized that it was determined to impose the statutory maximum; thus, any
   change in the applicable guideline range would not change Rodgers’ sentence.




                                           4
Case: 20-11087   Document: 00515970791      Page: 5   Date Filed: 08/09/2021




                             No. 20-11087


         IT IS FURTHER ORDERED that Rodgers’ sentence is
   AFFIRMED.




                                  5